Name: Commission Regulation (EC) NoÃ 299/2005 of 23 February 2005 fixing the quantities of raw tobacco which may be transferred to another group of varieties in Italy under the guarantee threshold for the 2005 harvest
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 24.2.2005 EN Official Journal of the European Union L 51/11 COMMISSION REGULATION (EC) No 299/2005 of 23 February 2005 fixing the quantities of raw tobacco which may be transferred to another group of varieties in Italy under the guarantee threshold for the 2005 harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), and in particular Article 9(4) thereof, Whereas: (1) Article 9 of Regulation (EEC) No 2075/92 introduces production quotas for the different groups of varieties of tobacco. The individual quotas are divided among producers on the basis of the guarantee thresholds for the 2005 harvest laid down in Annex II to Council Regulation (EC) No 546/2002 of 25 March 2002 fixing the premiums and guarantee thresholds for leaf tobacco by variety group and Member State for the 2002, 2003 and 2004 harvests and amending Regulation (EEC) No 2075/92 (2). Under Article 9(4) of Regulation (EEC) No 2075/92, the Commission may authorise Member States to transfer parts of their guarantee threshold quantities between groups of varieties provided that such transfers do not give rise to additional costs for the European Agriculture Guidance and Guarantee Fund (EAGGF) and do not involve any increase in the Member State's overall guarantee threshold allocations. (2) Since these conditions have been met, transfers should be authorised in the Member States which have made application to do so. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 For the 2005 harvest, Member States are hereby authorised to transfer, before 30 May 2005, quantities from one group of varieties to another in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 215, 30.7.1992, p. 70. Regulation last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1), as amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48). (2) OJ L 84, 28.3.2002, p. 4. Regulation last amended by Regulation (EC) No 1782/2003, as amended by Regulation (EC) No 864/2004. ANNEX Guarantee threshold quantities which each Member State is authorised to transfer from one group of varieties to another Member state Group of varieties from which transfer is made Group of varieties to which transfer is made ITALY 507,5 t light air-cured (group II) 406,0 t flue-cured (group I) 1 587,5 t dark air-cured (group III) 398,3 t flue-cured (group I) 1 089,6 t light air-cured (group II) 1 791,5 t fire-cured (group IV) 1 576,0 t flue-cured (group I) 4 279,4 t sun-cured (group V) 717,7 t flue-cured (group I) 2 805,9 t light air-cured (group II) 148,3 t dark air-cured (group III) 463,3 t Katerini (group VII) 353,3 t flue-cured (group I) 110,0 t light air-cured (group II)